DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 03-03-2022 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-03-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub. 2007/0028667).


a sensor array 22 [0050] having a plurality of VOC sensors [0087], wherein each VOC sensor includes:
a substrate 100 [0055];
a resistive heater circuit 104 [0055] formed on a first side of the substrate 100 (as shown in Fig. 4);
a sensing circuit 112 [0055] formed on a second side of the substrate 100 (as shown in Fig. 4); and
a chemically-sensitive film 120 [0055] formed over the sensing circuit 112 on the second side of the substrate 100 (as shown in Fig. 4).

Regarding claim 13, Kim discloses (Figs. 1-5 and 19-21) the sensor array comprises from about two to about ten VOC sensors (i.e. 8 sensors: Figs. 19-20; [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0028667) in view of Smilanich (“Stored Product Protection with a Pheromone Based Multi-Insect Detector” – published 2016, listed by Applicant on the 06/12/2019 IDS).

Regarding claims 1 and 19, Kim discloses (Figs. 1-5 and 19-21) method of detecting one or more target volatile organic compounds (VOCs) – (i.e. ethanol, methanol, etc.: see pars. [0076] and [0081]) within a target fluid flow (gas: [0076]), the method comprising:
providing a device (see par. [0010]) that comprises:
a sensor array 22 [0050] having a plurality of VOC sensors [0087], wherein each VOC sensor includes:
a substrate 100 [0055];
a resistive heater circuit 104 [0055] formed on a first side of the substrate 100 (as shown in Fig. 4);

a chemically-sensitive film 120 [0055] formed over the sensing circuit 112 on the second side of the substrate 100 (as shown in Fig. 4);
heating one or more of the plurality of VOC sensors to at least a first operating temperature [0075];
contacting the one or more VOC sensors with the target fluid flow [0076].
Regarding claim 19, Kim further discloses the sensor array is operatively connected to a controller 30/40 [0050]-[0051].
Regarding claims 1 and 19, Kim does not disclose measuring a conductance for one or more of the plurality of VOC sensors; determining a set of conductance change values (ΔKi) corresponding to each of the one or more VOC sensors contacted with the target fluid flow; and determining a gas component concentration ([X]n) for one or more of the target VOCs within the target fluid flow based on the set of conductance change values.
Smilanich discloses measuring a conductance for one or more of the plurality of VOC sensors (top of page 4: “net conductance”); determining a set of conductance change values (ΔKi) corresponding to each of the one or more VOC sensors contacted with the target fluid flow (top of page 4: change in conductance); and determining a gas component concentration ([X]n) for one or more of the target VOCs within the target fluid flow based on the set of conductance change values (i.e. concentration calculations: last part of page 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method to include measuring a conductance for i) corresponding to each of the one or more VOC sensors contacted with the target fluid flow; and determining a gas component concentration ([X]n) for one or more of the target VOCs within the target fluid flow based on the set of conductance change values, as taught by Smilanich.
Such a modification would identify and help prevent insect infestations (Smilanich: page 1).

Regarding claims 2 and 6-11, Kim does not disclose measuring a signal conductance for the one or more VOC sensors after contacting the one or more VOC sensors with the target fluid flow; wherein the set of conductance change values (ΔKi) is determined based on the difference between the signal conductance for each of the one or more VOC sensors contacted with the target fluid flow and a baseline conductance of each of the corresponding VOC sensors; the method further comprises: determining one or more specific net conductance values for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs; each specific net conductance value corresponding to a target VOC is determined by: contacting the one or more VOC sensors with a control fluid flow having a known concentration of the target VOC; measuring a test conductance for each of the one or more VOC sensors; and for each of the one or more VOC sensors, calculating a specific net conductance value based on the measured test conductance of the VOC sensor and the known concentration of the target VOC within the control fluid flow; determining a plurality of specific net conductance values for one or more of the VOC sensors, wherein each of the n) for the one or more target VOCs within the target fluid flow is determined based on the set of conductance change values and the one or more specific net conductance values for each of the one or more of VOC sensors; the first operating temperature is between about 180°C and about 400°C; and the target fluid flow is an air sample taken from within a proximity to the stored product being evaluated.
Smilanich discloses measuring a signal conductance (top of page 4: “net conductance”) for the one or more VOC sensors (per the combination with the array of Kim) after contacting the one or more VOC sensors with the target fluid flow (i.e. gas from the sample pail: top of page 4); wherein the set of conductance change values (ΔKi) is determined (top of page 4) based on the difference between the signal conductance for each of the one or more VOC sensors contacted with the target fluid flow (i.e. gas from the sample pail: top of page 4) and a baseline conductance of each of the corresponding VOC sensors (i.e. the gas from the reference pail: top of page 4); the method further comprises: determining one or more specific net conductance values for one or more of the VOC sensors (top of page 4), wherein each specific net conductance value corresponds to one of the target VOCs (per the combination with the array of Kim); each specific net conductance value corresponding to a target VOC is determined by: contacting the one or more VOC sensors with a control fluid flow (i.e. the gas from the reference pail: top of page 4) having a known concentration of the target VOC (i.e. is a reference amount: top of page 4); measuring a test conductance for each of the one or more VOC sensors (i.e. gas from the sample pail: top of page 4); and for each of the one or more VOC sensors, calculating a specific net conductance value (top of page 4) based on the measured n) for the one or more target VOCs within the target fluid flow is determined based on the set of conductance change values (i.e. the change from the baseline: top of page 4) and the one or more specific net conductance values for each of the one or more of VOC sensors (top of page 4); the first operating temperature is between about 180°C and about 400°C (operating temperatures of 250-400 C: middle of page 3); and the target fluid flow is an air sample taken from within a proximity to the stored product being evaluated (i.e. headspace air from the sample: top of page 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method to include measuring a signal conductance for the one or more VOC sensors after contacting the one or more VOC sensors with the target fluid flow; wherein the set of conductance change values (ΔKi) is determined based on the difference between the signal conductance for each of the one or more VOC sensors contacted with the target fluid flow and a baseline conductance of each of the corresponding VOC sensors; the method further comprises: determining one or more specific net conductance values for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs; each specific net conductance value corresponding to a target VOC is determined by: contacting the one or more VOC sensors with n) for the one or more target VOCs within the target fluid flow is determined based on the set of conductance change values and the one or more specific net conductance values for each of the one or more of VOC sensors; the first operating temperature is between about 180°C and about 400°C; and the target fluid flow is an air sample taken from within a proximity to the stored product being evaluated, as taught by Smilanich.
Such a modification would identify and help prevent insect infestations (Smilanich: page 1).

Regarding claims 3-5, Kim does not disclose the baseline conductance for the one or more VOC sensors is measured while the one or more VOC sensors are in an atmosphere absent of any target VOCs (i.e. is a reference amount: top of page 4); the method further comprises: adjusting the baseline conductance of one or more of the VOC sensors after being contacted with at least one target VOC (i.e. shifted to the reference gas before the next sample: top of page 4) to match the baseline conductance of the corresponding VOC sensor prior to contact with the at least one target VOC (i.e. prior to exposure to the gas from the next sample: 
Smilanich discloses the baseline conductance (top of page 4) for the one or more VOC sensors is measured while the one or more VOC sensors are in an atmosphere absent of any target VOCs ; the method further comprises: adjusting the baseline conductance of one or more of the VOC sensors after being contacted with at least one target VOC to match the baseline conductance of the corresponding VOC sensor prior to contact with the at least one target VOC, wherein the baseline conductance is adjusted by heating one or more of the VOC sensors to at least a second operating temperature; and the method further comprises: contacting one or more of the plurality of VOC sensors with a sample fluid flow, the sample fluid flow being absent of any target VOCs; and measuring the baseline conductance for the one or more VOC sensors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method to include the baseline conductance for the one or more VOC sensors is measured while the one or more VOC sensors are in an atmosphere absent of any target VOCs; the method further comprises: adjusting the baseline conductance of one or more of the VOC sensors after being contacted with at least one target 
Such a modification would identify and help prevent insect infestations (Smilanich: page 1).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0028667).

Regarding claims 14-16, Kim is applied as above, and discloses (Figs. 1-5 and 19-21) the resistive heater circuit 104 of at least one of the plurality of VOC sensors is a pattern (as shown in Fig. 3B; [0060]) having a longitudinal trace width of 0.100 mm (i.e. 100 μm: [0060]) and a longitudinal trace spacing width of 0.200 mm (i.e. 100 μm: [0060]); and a first sensing element 112 and a second sensing element 112 (i.e. one of the other electrodes 112: Fig. 3A; [0060]) forming a pair of extended inter-digitated contacts (as shown in Fig. 3A; comb shape: [0060]); wherein the first/second sensing elements comprise a plurality of extended contacts (as shown in Fig. 3A; comb shape: [0060]), each contact having a latitudinal trace spacing (as shown in Fig. 3A; comb shape: [0060]); and each of the first and second sensing elements 112 comprise at least three extended contacts (as shown in Fig. 3A; comb shape: [0060]), and wherein the 
Regarding claims 14-16, Kim does not disclose a longitudinal trace width from about 0.288 mm to about 0.352 mm and a longitudinal trace spacing width from about 0.333 mm to about 0.407 mm; the first/second sensing elements comprise a plurality of extended contacts, each contact having a latitudinal trace width of from about 0.162 mm to about 0.198 mm and a latitudinal trace spacing of from about 0.738 mm to about 0.902 mm; and the sensing circuit has a latitudinal trace spacing between each extended contact of the first and second sensing elements of from about 0.288 mm to about 0.352 mm.
However, such a modification would be merely a change in size/proportion of the device/electrodes, which is obvious.  See MPEP 2144.04(IV)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s sensor to have a longitudinal trace width from about 0.288 mm to about 0.352 mm and a longitudinal trace spacing width from about 0.333 mm to about 0.407 mm; the first/second sensing elements comprise a plurality of extended contacts, each contact having a latitudinal trace width of from about 0.162 mm to about 0.198 mm and a latitudinal trace spacing of from about 0.738 mm to about 0.902 mm; and the sensing circuit has a latitudinal trace spacing between each extended contact of the first and second sensing elements of from about 0.288 mm to about 0.352 mm.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0028667) in view of Maric et al. (U.S. Pub. 2017/0284999).

Maric discloses the sensing circuit is formed from a composition comprising platinum [0112], and the chemically sensitive film is a nano-crystalline (pars. [0055] and [0077]) tin oxide film (SnO2: Table 3) formed from an aqueous tin oxide gel (sol-gel method of forming: Table 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s sensor so that at least one of the resistive heater circuit and the sensing circuit is formed from a composition comprising platinum, and the chemically sensitive film is a nano-crystalline tin oxide film formed from an aqueous tin oxide gel, as taught by Maric.
Such a modification would improve the sensitivity of the sensor (Maric: [0008]), and is a combination of known prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0028667) in view of Motayed et al. (U.S. Pub. 2017/0038326).

Regarding claim 18, Kim does not the chemically sensitive film comprises a doping agent selected from a group consisting of: platinum; palladium; molybdenum; tungsten; nickel; ruthenium; and osmium.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s sensor so that at the chemically sensitive film comprises a doping agent selected from a group consisting of: platinum; palladium; molybdenum; tungsten; nickel; ruthenium; and osmium, as taught by Motayed.
Such a modification would improve the sensitivity/selectivity of the sensor (Motayed: [0227]), and is a combination of known prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852